                   UNITED STATES DISTRICT COURT
                   SOUTHERN DISTRICT OF GEORGIA
                             SAVANNAH DIVISION
TREVOR CHASE CANNON,                      )                                          FILED
                                                                              Scott L. Poff, Clerk
                                          )                                United States District Court


      Plaintiff,                          )                           By jburrell at 10:31 am, Jan 15, 2019

                                          )
v.                                        )            CV418-176
                                          )
ROBERT J. ROBINSON, in his                )
individual and official capacities, and   )
THE MAYOR AND ALDERMEN OF                 )
THE CITY OF SAVANNAH,                     )
                                          )
      Defendants.                         )

                                          ORDER

      In this malicious prosecution and wrongful conviction 42 U.S.C.

§ 1983 case, defendant Robert Robinson’s motion to stay all deadlines

was denied. Docs. 11 & 21. There has been no further activity in this

case. The parties are ORDERED to meet and confer to agree upon a

proposed scheduling within 10 days of service of this Order. Their joint

proposed Order shall be filed within 21 days of service of this Order.

      SO ORDERED, this 15th                   day of January, 2019.
